Order modified so as to allow the father the general custody of the boy and the mother that of the girl; and to allow each parent to have both children with him or her for one month during the usual summer school vacation period; and to allow each parent to have with him or her at his or her home on each alternative Saturday and Sunday the child in the general custody of the other parent, which arrangement will have the effect of bringing the two children together every Saturday and Sunday, and of giving to each parent reasonable visitation of the child not in his or her custody. As so modified, order affirmed, upon the ground that it would be utterly impracticable and certainly very injurious to plaintiff’s practice, and as well injurious to the continuance of the conditions under which the children live, to have such frequent visitations as prescribed in said order. The changes thus made, however, are not- to take effect until the 1st day of July, 1922, which will be after the close of the pending school year, provided meanwhile the parents have not reconciled their differences and come together. Blackmar, P. J., Mills, Rich, Putnam and Jaycox, JJ., concur. Settle order upon notice.